Case: 14-60787      Document: 00513215322         Page: 1    Date Filed: 10/01/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 14-60787                                   FILED
                                  Summary Calendar                           October 1, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
MARLON RAMOS,

                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A074 558 181


Before WIENER, HIGGINSON, and COSTA, Circuit Judges
STEPHEN A. HIGGINSON, Circuit Judge: *
       Marlon Ramos is a native and citizen of Honduras who entered the
United States on December 25, 1995, without being inspected.                           Ramos
conceded that he was deportable and filed an application for asylum and
withholding of deportation. He failed to appear at the April 1, 1996 hearing
on his applications for relief, however, and the immigration judge (IJ) ordered
him deported to Honduras in absentia. Ramos did not report for deportation


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60787     Document: 00513215322     Page: 2   Date Filed: 10/01/2015


                                  No. 14-60787

in June 1996 as ordered, and he was arrested in Auburn, Washington, on
March 9, 2011. Ramos then filed two motions to reopen his case; both were
denied as untimely.
      On November 7, 2013, Ramos filed a third motion to reopen his case to
allow him to apply for asylum.         Ramos supported that motion with a
declaration stating that he feared returning to Honduras because of an ongoing
land-ownership dispute between his family and a local politician, who Ramos
believes was involved in the 1999 murder of his father and a 2007 attempt on
his brother’s life. The IJ found that Ramos’s motion was based not on evidence
of “changed country conditions” in Honduras, but on alleged changes in
personal circumstances. The Board of Immigration Appeals (BIA) dismissed
Ramos’s appeal, noting that the land dispute began in 1994, before Ramos’s
hearing. The BIA also concluded that Ramos failed to demonstrate prima facie
eligibility for asylum on any protected ground. Ramos seeks review of the
BIA’s dismissal of his appeal.
      We review the denial of a motion to reopen “under a highly deferential
abuse-of-discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir.
2005). The BIA’s decision must be upheld as long as it is not “capricious,
racially invidious, utterly without foundation in the evidence, or otherwise so
irrational that it is arbitrary rather than the result of any perceptible rational
approach.” Singh v. Gonzales, 436 F.3d 484, 487 (5th Cir. 2006) (citation
omitted). “[M]otions to reopen deportation proceedings are ‘disfavored,’ and
the moving party bears a ‘heavy burden.’” Altamirano-Lopez v. Gonzalez, 435
F.3d 547, 549–50 (5th Cir. 2006) (quoting INS v. Abudu, 485 U.S. 94, 107–10
(1988)).
      Under the governing law at the time of Ramos’s merits hearing, a
petitioner may file only one motion to reopen, and must generally do so within



                                        2
    Case: 14-60787    Document: 00513215322     Page: 3   Date Filed: 10/01/2015


                                 No. 14-60787

ninety days of the deportation order. 8 C.F.R. § 1003.23(b)(1). As noted, Ramos
appeals the denial of his third motion to reopen, filed more than a decade after
his hearing. Those time and number limits do not apply, however, to motions
to reopen in order to apply for asylum based on “changed country conditions
arising in the country of nationality or the country to which removal has been
ordered, if such evidence is material and was not available and could not have
been discovered or presented at the previous proceeding.” Id. § 1003.23(b)(4)(i).
To determine whether country conditions have materially changed, we
compare the evidence of country conditions submitted with the motion to the
conditions at the time of the merits hearing. Matter of S-Y-G, 24 I. & N. Dec.
247, 253–54 (BIA 2007); see also Panjwani v. Gonzales, 401 F.3d 626, 632–33
(5th Cir. 2005). If the motion is not time- or number-barred, the alien still
must “make a prima facie showing that there is a reasonable likelihood that
the relief sought would be granted at the reopened hearing.” Marcello v. INS,
694 F.2d 1033, 1035 (5th Cir. 1983).
      The materials Ramos offers do not establish that the BIA abused its
discretion in concluding that country conditions in Honduras have not
materially changed since his 1996 hearing. Indeed, his evidence pertains to
the continuation of a land-ownership dispute that began in 1994—before
Ramos came to the United States—and to general corruption and violence in
Honduras. See Zhao v. Gonzales, 440 F.3d 405, 407 (7th Cir. 2005) (holding
that changed personal circumstances do not justify a motion to reopen); cf.
Ugochukwu v. Holder, 547 F. App’x 522, 523 (5th Cir. 2013) (despite post-
hearing burning of family home, petitioner did not show country conditions
were materially different from those at the time of his hearing); Thomas v.
Holder, 396 F. App’x 60, 61 (5th Cir. 2010) (holding that political corruption
and gang violence that had been occurring in Jamaica since the 1960s did not



                                       3
    Case: 14-60787    Document: 00513215322     Page: 4   Date Filed: 10/01/2015


                                 No. 14-60787

represent changed country conditions). Nor did the BIA abuse its discretion in
concluding that Ramos failed to establish a prima facie case for the relief
sought, as he did not explain how the land-ownership dispute created a well-
founded fear of persecution linked to his membership in a statutorily protected
group. See Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 352–53 (5th Cir. 2002)
(alien did not show land-ownership dispute was motivated by any protected
ground). For these reasons, Ramos’s petition for review of the BIA’s decision
is DENIED.
      Ramos has also filed a motion for clarification requesting reasons for this
court’s denial of his prior motion for a stay of deportation. That motion, which
is not supported by legal authority or substantive argument, is DENIED. And
because Ramos has already been removed from the United States, his renewed
motion for a stay of deportation is DENIED AS MOOT. See Jean v. Gonzalez,
452 F.3d 392, 395 (5th Cir. 2006) (noting that request for stay was moot
because petitioner had already been removed).




                                       4